DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Non-Final Office Action is in response to the Amendment filed 1/13/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive for several reasons.  
Regarding claims 1 and 6, Applicant argues that El Rai does not disclose “a third capacitor physically connected to, and extending between, the fifth end and the sixth end, the third capacitor configured to provide a capacitive coupling between the fifth end and the sixth end” as recited in amended claims 1 and 6.  Based on the additional amendment to claims 1 and 6 specifying that “the fifth end and the sixth end are outside of a perimeter defined by the coil,” Examiner believes that Applicant is attempting to 
As stated in the previous Final Office Action:   
Applicant’s claims divide two parallel, rectangular portions of apparently homogeneous material, into six seemingly arbitrary segments (first end segment, second end segment, segment between first and third end, segment between first and fifth end, segment between second and fourth end, segment between second and sixth end).  The claims then state that each of the three capacitors “provide a capacitive coupling between” specified ends (segments) of the rectangular portion.  Merriam Webster defines “between” as “in the time, space, or interval that separates” (https://www.merriam-webster.com/dictionary/between).
However, as in El Rai, the first, third, and fifth ends are all functionally part of the same node.  Likewise, as in El Rai, the second, fourth, and sixth ends are all functionally part of the same node.  As in El Rai, both of these nodes are in parallel, and extend into and out of coil loop.  Because the first, third, and fifth ends are in series with each other, seemingly comprised of the same material, and consequently forming a homogeneous “left” node, each of the capacitors connected with that node “provide a capacitive coupling” with any/all of the first, third, or fifth end. Likewise, because the second, fourth, and sixth ends are in series with each other, seemingly comprised of the same material, and consequently forming a homogeneous “left” node, each of the capacitors connected with that node “provide a capacitive coupling” with any/all of the second, fourth, or sixth end.  Therefore each capacitor in El Rai, like in the application, “provides a capacitive coupling between” each node, and therefore the specified ends.  

Therefore, amending the claim to specify that the third capacitor is “physically connected to, and extending between, the fifth and the sixth end” is not sufficient to Examiner submits however that amending claims 1 and 6 to specifically state that the third capacitor is disposed outside of the perimeter defined by the coil would be sufficient to overcome the 102 rejection to El Rai.  
	However, even if claims 1 and 6 were amended to reflect the disposition of the third capacitor being outside of the coil perimeter, Examiner submits that this would not be enough to overcome a 103 rejection to El Rai.  El Rai discloses having a capacitors disposed outside of a perimeter defined by the coil (Paragraph [0038]), and it is well known in the art that disposing the third capacitor at a position outside of the coil perimeter would require only routine skill in the art.  
Perhaps more significantly, upon review of the application specification, the Examiner cannot find where Applicant has disclosed a critical, non-obvious, or otherwise meaningful reason for configuring the third capacitor in this manner.  The second Paragraph [006] of the specification purports to resolve “the resonant frequency downshift issue that typically occurs in prior art integrated LC tank circuits” by benefitting from the opposite offset effects of “a current of the pair of inward extension legs 121 and 122 slightly obstruct[ing] the magnetic field, [and] a current of the pair of outward extension legs 131 and 132 slightly enhanc[ing] the magnetic field.”  The first Paragraph [004] of the specification seems to describe the “resonant frequency downshift issue…in prior art integrated tank circuits” as caused by an “increase to the inductance” that occurs when “the interconnect metal that is used to electrically connect the inductor to the capacitor becomes part of the inductor.”  The Examiner interprets this language to imply that the configuration of conventional (prior art) integrated LC circuits particular configuration of a prior art integrated LC tank circuit (i.e. no prior art figure is shown or disclosed), thereby implying that all prior art integrated LC tank circuits encounter the resonant frequency downshift issue.  Since the amended claims in the context of the invention disclosure purport to resolve the resonant frequency downshift issue in part by taking advantage of the inherent property associated with disposing the third capacitor outside of the perimeter defined by the coil, the Examiner interprets the invention disclosure as a whole to imply that all conventional integrated LC tank circuits have all capacitors disposed within the perimeter defined the coil.  Therefore, based on Applicant’s explanation of the technical problem being solved by the invention in the context the claims and disclosure as a whole, the Examiner interprets the disclosure to assert at least three key findings to support its purported non-obviousness:  i) all prior art integrated LC tank circuits have their capacitors disposed only within a perimeter defined by a coil, ii) all prior art integrated LC tank circuits experience resonant frequency shifts between the coil and the capacitive elements, and iii) disposing a third capacitor outside of the perimeter defined by the coil resolves the resonant frequency shift issue.  
But none of these supporting points would render the claimed invention a non-obvious over El Rai.  First, as stated above, the claimed configuration is facially obvious in view of El Rai as a whole.  While El Rai is an integrated LC tank circuit having its capacitors disposed only within a perimeter defined by a coil, El Rai still discloses having a capacitors disposed outside of a perimeter defined by the coil (Paragraph [0038]:  “[i]n conventional circuit arrangements with capacitors disposed outside the coil, …, relatively large ohmic losses results and thereby a low resonant circuit quality.”).  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP 2123 (citing Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)).  Second, the technical problem that the invention purports to solve is well known, and is solved by El Rai.  Even though El Rai is a prior art integrated LC tank circuit, it does not experience resonant frequency shifts between the coil and the capacitive elements (Paragraph [0036]:  “[t]he capacitive elements … can be connected to one another in different ways and thereby enable matching of the resonance frequency of the tank circuit formed by the coil and the capacitive elements.” (emphasis added)).  Third, El Rai seems to not only solve the same technical problem as the invention (Paragraph [0036]), but also explains why the configuration disclosed by the Applicant is not the most technologically sound.  (Paragraph [0038]:  “[i]n conventional circuit arrangements with capacitors disposed outside the coil, …, relatively large ohmic losses results and thereby a low resonant circuit quality.” (emphasis added)).  
In summary, El Rai clearly and specifically contemplates capacitors disposed outside of the perimeter of the coil, but deliberately invents a new technology to achieve the technological benefit (i.e. Paragraph [0036]:  “matching…the resonance frequency of the tank circuit formed by the coil and the capacitive elements”), the same benefit which Applicant asserts to be an inherent feature/property of disposing the third capacitor outside of the coil perimeter (second Paragraph [006]:  “[t]his alleviates the while avoiding the technical problem associated with Applicant’s configuration (Paragraph [0038]:  “large ohmic losses … and …low resonant circuit quality”), and while adding additional benefit (Paragraph [0011]:  “[t]he total area requirement of the LC combinations of the invention is considerably lower than that of conventional circuit arrangements in which the capacitive elements are not disposed in the interior region of the coil but outside the coil.”).  Therefore, simply amending the claim language to more precisely reflect location of the third capacitor outside of the coil perimeter would not be sufficient to overcome a 103 rejection to El Rai.  

Specification
The disclosure is objected to because of the following informalities: 
Several paragraphs have identical numbers as subsequent paragraphs.  For example, the notation for paragraph “[006]” is listed on Page 2 and Page 4. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by El Rai et al. (U.S. Publication No. 2008/0245543), hereinafter El Rai.
Regarding claim 1, El Rai discloses a device (Figure 3) comprises:  a coil (Figure 3:  110a) configured in a loop topology starting from a first end and extending to a second end; a pair of inward extension legs (Figure 3:  portion of 112a’ and 112a” that extends inside of the loop coil) configured to extend from the first end and the second end toward an interior side of the coil (Figure 3:  110a) to a third end and a fourth end (Figure 3:  ends of portion of 112a’ and 112a” that extends inside of the loop coil), respectively; a pair of outward extension legs (Figure 3:  portion of 112a’ and 112a” that extends outside of the loop coil) configured to extend from the first end and the second end toward an exterior side of the coil (Figure 3:  110a) terminating at a fifth end and a sixth end (Figure 3:  ends of portion of 112a’ and 112a” that extends outside of the loop coil), wherein from a perspective that is orthogonal to a plane containing the coil, the fifth end and sixth end are outside of a perimeter defined by the coil (Figure 3), respectively; a first capacitor (Figure 3:  capacitors of 130; Paragraphs [0044]-[0045]) configured to provide a capacitive coupling between the first end and the second end; a second capacitor (Figure 3:  capacitors of 130; Paragraphs [0044]-[0045]) configured to provide a capacitive coupling between the third end and the fourth end; and a third capacitor (Figure 3:  capacitors of 130; Paragraphs [0044]-[0045]) physically connected to (Figure 3:  through 112a’ and 112a”), and extending between, the fifth end and the sixth end (Figure 3:  ends of portion of 112a’ and 112a” that extends outside of the loop coil), the third capacitor configured to provide a capacitive coupling between the fifth end and the sixth end, wherein the collective configuration of the first capacitor, second capacitor, and third capacitor, effectively forms a distributed capacitance (Figure 3).  (EXAMINER NOTE:  In El Rai, as in the claimed invention, the first, third, and fifth ends are all functionally part of the same node.  Likewise, as in El Rai, the second, fourth, and sixth ends of the claimed invention are all functionally part of the same node.  As in El Rai, both of these nodes are in parallel, and extend into and out of coil loop.  Because the first, third, and fifth ends are in series with each other, seemingly comprised of the same material, and consequently forming a homogeneous “left” node, each of the capacitors connected with that node “provide a capacitive coupling” with any/all of the first, third, or fifth end. Likewise, because the second, fourth, and sixth ends are in series with each other, seemingly comprised of the same material, and consequently forming a homogeneous “left” node, each of the capacitors connected with that node “provide a capacitive coupling” with any/all of the second, fourth, or sixth end.  Therefore each capacitor in El Rai, like in the claimed invention, “provides a capacitive coupling between” each node, and therefore the specified ends.)
(Figure 3:  portion of 112a’ and 112a” that extends inside of the loop coil) are narrower than the coil (Figure 3:  110a).
Regarding claim 3, El Rai discloses wherein the pair of outward extension legs (Figure 3:  portion of 112a’ and 112a” that extends outside of the loop coil) are narrower than the coil (Figure 3:  110a).
Regarding claim 5, El Rai discloses wherein at least one of the first, the second, and the third capacitor is a variable capacitor (Paragraph [0045]:  “variably large capacitances”).

Regarding claim 6, El Rai discloses a method (Figure 3) comprising:  laying out a coil (Figure 3:  110a) configured in a loop topology starting from a first end and extending to a second end; laying out a pair of inward extension legs (Figure 3:  portion of 112a’ and 112a” that extends inside of the loop coil) configured to extend from the first end and the second end toward an interior side of the coil (Figure 3:  110a) to a third end and a fourth end (Figure 3:  ends of portion of 112a’ and 112a” that extends inside of the loop coil), respectively; laying out a pair of outward extension legs (Figure 3:  portion of 112a’ and 112a” that extends outside of the loop coil) configured to extend from the first end and the second end toward an exterior side of the coil (Figure 3:  110a) terminating at a fifth end and a sixth end (Figure 3:  ends of portion of 112a’ and 112a” that extends outside of the loop coil), wherein from a perspective that is orthogonal to a plane containing the coil, the fifth end and the sixth end are outside of a perimeter defined by the coil (Figure 3), respectively; laying (Figure 3:  130; Paragraphs [0044]-[0045]) to capacitively couple the first end to the second end; laying out a second capacitor (Figure 3:  130; Paragraphs [0044]-[0045]) to capacitively couple the third end to the fourth end; and laying out a third capacitor (Figure 3:  130; Paragraphs [0044]-[0045]) physically connected to (Figure 3:  through 112a’ and 112a”), and extending between, the fifth end and the sixth end (Figure 3:  ends of portion of 112a’ and 112a” that extends outside of the loop coil), the third capacitor to capacitively couple the fifth end to the sixth end, wherein the collective configuration of the first capacitor, second capacitor, and third capacitor, effectively forms a distributed capacitance (Figure 3).  (EXAMINER NOTE:  In El Rai, as in the claimed invention, the first, third, and fifth ends are all functionally part of the same node.  Likewise, as in El Rai, the second, fourth, and sixth ends of the claimed invention are all functionally part of the same node.  As in El Rai, both of these nodes are in parallel, and extend into and out of coil loop.  Because the first, third, and fifth ends are in series with each other, seemingly comprised of the same material, and consequently forming a homogeneous “left” node, each of the capacitors connected with that node “provide a capacitive coupling” with any/all of the first, third, or fifth end. Likewise, because the second, fourth, and sixth ends are in series with each other, seemingly comprised of the same material, and consequently forming a homogeneous “left” node, each of the capacitors connected with that node “provide a capacitive coupling” with any/all of the second, fourth, or sixth end.  Therefore each capacitor in El Rai, like in the claimed invention, “provides a capacitive coupling between” each node, and therefore the specified ends.)
(Figure 3:  portion of 112a’ and 112a” that extends inside of the loop coil) are narrower than the coil (Figure 3:  110a).
Regarding claim 8, El Rai discloses wherein the pair of outward extension legs (Figure 3:  portion of 112a’ and 112a” that extends outside of the loop coil) are narrower than the coil (Figure 3:  110a).
Regarding claim 10, El Rai discloses wherein at least one of the first, the second, and the third capacitor is a variable capacitor (Paragraph [0045]:  “variably large capacitances”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over El Rai in view of Bi et al. (U.S. Publication No. 2018/0102738), hereinafter Bi.
Regarding claim 4, El Rai does not disclose wherein at least one of the first, the second, and the third capacitor is of an interdigitated finger topology.
Bi teaches wherein at least one of the first, the second, and the third capacitor is of an interdigitated finger topology (Figure 3B:  310; Paragraphs [0042]-[0043]).


Regarding claim 9, El Rai does not disclose wherein at least one of the first, the second, and the third capacitor is of an interdigitated finger topology.
Bi teaches wherein at least one of the first, the second, and the third capacitor is of an interdigitated finger topology (Figure 3B:  310; Paragraphs [0042]-[0043]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of El Rai to incorporate the teaching of Bi.  Doing so would provide a capacitor having a low equivalent series resistance and low temperature dependence, thereby increasing efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KEVIN H SPRENGER/Examiner, Art Unit 2838                                                                                                                                                                                                        /MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838